NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT
MARY JEAN ZISKA,                            )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D17-1909
                                            )
21ST MORTGAGE CORPORATION,                  )
                                            )
              Appellee.                     )
                                            )
                                            )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Collier
County; Hugh D. Hayes, Judge.

Mary Jean Ziska, pro se.

Nicole P. Planell of Quintairos,
Prieto, Wood & Boyer, P.A., Miami,
for Appellee.


PER CURIAM.


              Affirmed.


MORRIS, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.